Case 3:21-mj-08084-GCS Document 2 Filed 04/12/21 Pagelof4 Page ID #3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
Vs. ) CRIMINAL NO. _@ l-mJ—-“%oOR4- Ges
)
DONALD H. DAMPIER, ) Title 18
a.k.a. Donald H. Dampier, Jr., ) United States Code,
Defendant. ) Section 922(g).
)
CRIMINAL COMPLAINT

 

I, Matthew Inlow, the undersigned complainant being duly sworn state the following is

true and cortect to the best of my knowledge and belief:
COUNT 1
(Felon in Possession of a Firearm)
On or about April 8, 2021, in St. Clair County, within the Southern District of Illinois,
DONALD H. DAMPIER,

defendant herein, knowing that he had been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, Armed Robbery, in St. Clair County Circuit Court in
case number 16CF946, did knowingly possess a firearm, that is; a SCCY, Model CPX-2, 9mm
pistol bearing serial number 795458, and the firearm was in and affecting commerce, all in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

AFFIDAVIT
Your affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) currently assigned to the Fairview Heights, Illinois Field Office and has been

so employed since September 2001. Your affiant was previous employed as a United States

one | ae TRE HT

SREY PRU VR SSE RR TR oR mm eee emer 9 OH Me TE

 

 
 

Case 3:21-mj-08084-GCS Document 2 Filed 04/12/21 Page2of4 Page ID #4

Secret Service Uniformed Division Police Officer from November of 2000 through September
of 2001. Your affiant is responsible Ri investigating violations of federal firearms laws,
including Title 18 U.S.C. Section 922(g)(1), malcing it unlawful for any person who has been
convicted of a crime punishable by more than one year in prison to possess a firearm, which
affects or is transported in interstate commerce.

The statements containcd in this affidavit are based on the investigation of your Affiant,
as well as information derived from reports and interviews of the law enforcement officers and
witnesses named herein. In support of this Complaint, your Affiant states as follows:

1, On April 8, 2021, I was contacted by Fairview Heights Police Department regarding the
traffic stop conducted on Donald Handley DAMPIER at the intersection of North Ulinois and Pin
Oak Lane, Caseyviile, Illinois while he was driving a 2002 Chevrolet, Monte Carlo, bearing
Illinois License Plate #CL84831. Law Enforcement Officer’s contacted DAMPIER and
advised DAMPIER the reason for the traffic stop i for speeding and DAMPIER agreed that
he was driving fast. Law Enforcement then conducted an inquiry on DAMPIER, and it
revealed that DAMPIER possessed a valid Iinois driver's license and was currently on parole
with the Illinois Department of Corrections. Law Enforcement asked DAMPIER if he was
still currently on parole and DAMPIER stated that he was. Law Enforcement then asked
DAMPIER to exit the vehicle and that Law Enforcement was going to conduct a search
pursuant to DAMPIER’s Ulinois Department of Corrections Parole requirements. Prior to the
search DAMPIER stated that he was previously incarcerated for an Armed Robbery

conviction and he is currently on parole for that conviction.

 
Case 3:21-mj-08084-GCS Document 2 Filed 04/12/21 Page3of4 Page ID #5

2, On April 8, 2021 Law Enforcement began searching the vehicle pursuant to the search
conditions that are part of his Illinois Department of Corrections Parole. During the search of
the vehicle Law Enforcement observed “shake” cannabis on the floorboard of the driver's
area, Law Enforcement then recovered a SCCY, Model CPX-2, 9mm pistol bearing serial
number 795458 from under the driver’s seat of the vehicle. Law Enforcement determined the
firearm had an empty chamber but a loaded magazine. Law Enforcement also located an
extended magazine for the firearm it the glove box of the vehicle,

3. DAMPIER was advised of his Miranda Rights and interviewed by Law Enforcement
and DAMPIER informed Law Enforcement that he had found the firearm near some trailers that
were near the Swansea [ilinois Police Department. DAMPIER stated that he picked up the
firearm while he was looking for a place to rent, DAMPIER stated that he also found the second
clip laying on the ground. DAMPIER stated that he picked up the firearm and tool: it because he
did not expect to be pulled over by Law Enforcement. DAMPIER stated that he did not contact
the police when he found the gun but it had been less than thirty minutes before he was stopped
by Law Enforcement,

A. On April 8, 2021, SS/A Inlow discussed the firearm with Fairview Heights Detective
Strickland and determined that the SCCY, Model CPX-2, 9mm pistol bearing serial number
795458 was manufactured in the State of Florida.

5. DAMPTER was convicted of a felony punishable by imprisonment for a term exceeding
one year, being Armed Robbery, on or about August 8, 2017, in The Circuit Court of St. Clair
County, Illinois 20" Judicial District.

6. SS/A Inlow examined DAMPIER’s official name. DAMPIER is listed as both “Donald
3

 
Case 3:21-mj-08084-GCS Document 2 Filed 04/12/21 Page4of4 Page ID #6

ha

H, Dampier” and “Donald H. Dampier, Jr.”. DAMPIER’s Illinois Driver’s License indicates
“Jr.”, however, criminal history records do not show “Jr.”. Nevertheless, the photographs, dates
of birth, and other identifying information confirm this is the same person as stopped on April

8, 2021.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Digitally signed by MATTHEW

MATTHEW INLOW intow

Date: 202 1.04.09 10:02:46 -05'00"

Matthew R. Inlow
Special Agent, Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

STEVEN D. WEINHOEFT
United States Attorney

CLA treba |

i enpifherfudson
Assistant United States Attorney

State of Illinois )
) SS.
County of St. Clair )

tat*2=—
Sworn on the $#»day of April 2021, in East Saint Louis, Illinois, within the Southern

District of Illinois.
Ad Lens han Wein

 

 
